Citation Nr: 1435770	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for service-connected cervical strain. 

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee strain.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected left ankle strain. 

5.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities


REPRESENTATION

Appellant represented by:	Joe G. Durrett, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2008 and October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before an Acting Veterans Law Judge in June 2012.  The Veteran was notified that this Judge was no longer employed by the Board in May 2014.  He was instructed that if he did not respond to this letter within 30 days, the Board would assume that he did not wish to have another hearing before a Veterans Law Judge currently employed by the Board.  The Veteran responded in May 2014 that he did not wish to appear at a hearing and to consider his case on the evidence of record.

The issues of entitlement to an increased rating for cervical strain, right knee strain, left knee strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The evidence of record is at least in equipoise with respect to whether the Veteran has a current diagnosis of PTSD related to combat stressors from active military service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, PTSD was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that he has PTSD related to various combat stressors while he was stationed in Vietnam as a cannoneer.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2013).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the claimed stressor varies depending on the circumstances of the stressor and the nature of a veteran's service.  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2013).  

Additionally, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others,..., and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

As noted above, in order for the Veteran to be entitled to service connection for PTSD, the medical evidence must show a diagnosis of PTSD linked to an in-service stressor.  The Veteran was provided with a VA examination in January 2008 and the examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  In contrast, a June 2007 VA treatment record reveals that a VA psychiatrist determined that the Veteran met the criteria for chronic PTSD.  The VA psychiatrist did not specifically state that the Veteran's diagnosis of PTSD was related to combat stressors, but the notes regarding symptoms and stressors discuss his combat experiences in Vietnam.  The Veteran has received continuous treatment from this psychiatrist and she wrote a letter in April 2012 asserting that she has been treating the Veteran for chronic PTSD since June 2007.  The record also contains a letter dated in April 2012 from a private psychologist, Dr. J.M., providing the opinion that after a careful review of the claims file he believes the Veteran has been suffering from PTSD since his first tour and has only been recently treated for it.  Dr. J.M. cited numerous evidence in the record to support his opinion and he specifically discussed how the Veteran met each DSM-IV criterion for PTSD.  Although, Dr. J.M. did not interview the Veteran in person, the letter reflects he thoroughly reviewed the claims file, including the aforementioned VA examination report.  Thus, there is evidence of record that indicates that the Veteran has a current diagnosis of PTSD that conforms to the criteria of DSM-IV related to his alleged combat stressors in Vietnam.  Based on the foregoing, the Board finds that the evidence is at least in equipoise regarding whether the Veteran has a current diagnosis of PTSD related to his claimed in-service combat stressors.  .

With respect the Veteran's claimed stressors, he reported that he was part of a major offensive in the Kon Tum Province in October 1967 with Battery A, 5th Battalion, 16th Artillery, 4th Infantry Division where there was constant bombardment and continuous air strikes.  He noted that there were many casualties on both sides.  The Veteran's service personnel record shows that he served in the Republic of Vietnam as a cannoneer with the C Battery 1st How Battalion 92nd Artillery from February 1967 to October 1967 and with the Battery A, 5th Battalion, 16th Artillery, 4th Infantry Division from October 1967 to February 1968.  The U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Unit Records Research (CURR)) informed the RO in October 2007 that the unit history of the 5th Battalion, 16th Artillery reveals that at the end of October 1967 and the beginning of November 1967 Battery A participated in a major battle in Dak To during the month of November 1967.  Thus, there is sufficient supporting evidence that the Veteran engaged in combat with the enemy and his combat stressors are conceded. 

In light of the foregoing, the Board resolves any reasonable doubt in the Veteran's favor and it finds service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted. 


REMAND

The Veteran noted in the July 2012 substantive appeal that he wanted a Board hearing at a local VA office regarding the issues of entitlement to an increased rating for cervical strain, right knee strain, left ankle strain and entitlement to a TDIU.  The Veteran indicated that he did not wish to appear at a hearing and to consider his case on the evidence of record in May 2014.  However, this statement was in response to being informed that the judge who conducted his hearing in June 2012 with respect to his service connection claim for PTSD is no longer with the Board and he was offered an opportunity to testify at another hearing with respect to this issue.  There is nothing in the record that indicates the Veteran no longer wishes to have a travel Board hearing with respect to his increased rating claims for cervical strain, right knee strain, and left ankle strain and entitlement to a TDIU.  The RO did not schedule the requested hearing.  Thus, these issues should be remanded to the RO to schedule the Veteran for a Board hearing at the local RO.  

In light of the grant of service connection for PTSD herein the RO must assign an initial evaluation.  Thereafter, the RO should readjudicate the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1. Following the assignment of an initial evaluation for PTSD, readjudicate the issue of TDIU and, if not granted, issue a supplemental statement of the case.


2. Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran and his attorney should be notified in writing of the date, time and location of the hearing.  A copy of the letter should be placed in the record.  

3. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for the purpose of appellate disposition, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


